Citation Nr: 0500542	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  01-04 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas




THE ISSUE

Entitlement to service connection for a low back disability.  





ATTORNEY FOR THE BOARD

K. S. Knight, Counsel








INTRODUCTION

The veteran served on active duty from September 1963 to 
February 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The Board remanded this matter in July 2003 for additional 
development.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  No competent medical evidence has been submitted linking 
a current low back disability to the veteran's period of 
active service or any incident therein.



CONCLUSION OF LAW

The veteran's post-service low back disability was neither 
incurred in nor aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  In this case, VA provided the veteran with the 
necessary information in a letter dated in February 2004 
pursuant to a Board Remand dated in July 2003.  

The original rating decision on appeal which denied the 
veteran's claim was dated in October 2000, prior to the 
enactment of the VCAA.  Obviously, therefore, the 
veteran did not receive a VCAA notice prior to the 
initial rating decision denying his service connection 
claim.  Nonetheless, the Board finds that the lack of 
such a pre-decision notice is not prejudicial to the 
veteran in this case.  The VCAA notice was provided by 
the RO in November 2002 and subsequently, the VCAA 
letter specific to the matters on appeal dated in 
February 2004 was sent pursuant to the Board's July 2003 
Remand.  The content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Also, after providing the veteran the 
February 2004 VCAA notice and affording him the 
opportunity to respond, the RO reconsidered the 
veteran's claims, as evidenced by the September 2004 
supplemental statement of the case (SSOC).  Further, the 
February 2004 letter specifically advised the veteran to 
provide "any evidence or information" he may have 
pertaining to the appeal.  

In summary, the veteran has been provided with every 
opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, 
the Board finds that to decide the appeal at this time 
would not be prejudicial to the veteran.  

In addition to the notification duties discussed above, VA 
also has a duty under the VCAA to assist claimants in 
obtaining the evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the RO has obtained the veteran's service 
medical records.  The veteran has submitted additional post-
service outpatient records in support of his claim.  There is 
no indication of unobtained evidence that might aid the 
veteran's claim or that might be pertinent to the bases of 
the denial of this claim.  Thus, the Board finds that VA's 
duty to assist the veteran in obtaining relevant records has 
been satisfied.  38 C.F.R. § 3.159(c)(1) (2004).

The duty to assist under the VCAA also includes obtaining a 
VA medical opinion when such is necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
there is no basis to request a medical opinion regarding the 
issue on appeal.  The record clearly reflects that the 
veteran's incident in service of low back strain was acute 
and not reoccurring, as shown by follow-up x-ray studies and 
records at separation from service.  Further, there is 
evidence of an on-the-job incident 10 years after service 
that resulted in a chronic low back disability.  Thus, no 
further medical opinion is necessary under these 
circumstances.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  

Analysis

Law and Regulations: Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The veteran maintains that he is entitled to service 
connection for his low back disability, which he alleges 
arose during his period of service when he was treated for an 
incident of lumbar back strain in July 1964 due to a fall 
while going down stairs.  

The veteran's service medical records show that in July 1964, 
the veteran was treated for lumbar strain due to a fall when 
going down a set of stairs.  There were no symptoms other 
than tenderness at the right sacro-iliac joint.  An x-ray 
study of the lumbosacral spine indicated lumbar strain.  A 
September 1964 examination report revealed nothing with 
respect to the prior incident in service or any residual 
disability of the low back.  The February 1965 separation 
examination report revealed no complaints, notations, or 
observations that pertain to disability of the low back.  

Moreover, following separation from service, from May to 
August 1975, the veteran underwent a lumbar hemilaminectomy 
and foramenotomy of the L4-S1 region at Hillcrest Baptist 
Hospital.  The veteran had complained of back and leg pain 
since an on-the-job injury in February 1975.  In a recitation 
of the particular incident, the veteran reported that at that 
time he was working for a company assembling hydraulic 
equipment, and on one particular occasion when he picked up a 
hydraulic cylinder, he had a sensation of a "catch" in his 
low back.  In notations regarding his past medical history, 
the veteran reported that he had not had any low back pain 
previously.  

Additionally, in VA outpatient medical records dated in 
February 2000, complaints of chronic low back pain, status-
post surgery for low back pain are noted.  A report from a VA 
x-ray series of the lumbosacral spine conducted in February 
2000 reveals diagnoses of discogenic degenerative changes at 
L3-4 and L5-S1, and status post left hemilaminectomy at L5.  

It is shown that an inservice incident occurred that affected 
the veteran's low back, as documented in records dated in 
July 1964.  At that time, as noted herein, the clinical 
findings were that of lumbar strain without any additional 
residual disability.  After that time, there is no further 
mention of the 1964 fall or any other occurrence that 
resulted in residual low back disability.  At the time of 
reenlistment, which followed the July 1964 fall as well as at 
the time of separation from service, the reports are silent 
as to any complaints associated with the low back.  

Moreover, following separation from service, the record is 
silent for a period of 10 years with respect to any 
complaints associated with the low back.  A medical record 
from the Hillcrest Baptist Hospital dated in May 1975 
discloses that the veteran injured his low back during an 
incident while on the job.  In records associated with 
treatment of the low back, there is no mention of an 
inservice incident or any complaints of symptoms associated 
with the low back in the intervening 10-year period.  In 
fact, as noted above, in the section concerning the veteran's 
past medical history, he reported that he had not experienced 
any prior low back pain.  

There simply is no objective evidence to connect the 
veteran's current low back disability with his period of 
service.  In current VA outpatient records, again, there is 
no mention of an inservice injury to the low back and 
manifestations of low back pain are associated with the 
veteran's lumbar surgery that occurred subsequent to the on-
the-job incident.  

For all the foregoing evidence, the Board must conclude that 
the preponderance of the evidence is against the claim of 
service connection for a low back disability.  There is no 
medical evidence of record to substantiate the veteran's 
allegations of a relationship between current low back 
disability and the veteran's period of service.  38 C.F.R. § 
3.303.  The Board has considered all lay and medical evidence 
of record in this case with respect to benefits under laws 
administered by VA, but finds that there is not an 
approximate balance of positive and negative evidence 
regarding the issue on appeal.  Therefore, the benefit of the 
doubt may not be given to the veteran in this case.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).  




ORDER

Service connection for a low back disability is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


